                  Case
AO 199A (Rev. 12/11- EDCA1:20-cr-00175-DAD-BAM                      Document
                         [Fresno]) Order Setting Conditions of Release         55 Filed 10/08/20 PagePage
                                                                                                       1 1ofof 3    3     Pages



                                  UNITED STATES DISTRICT COURT                                                     FILED
                                                                for the                                            Oct 07, 2020
                                                                                                               CLERK, U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF CALIFORNIA
                                            Eastern District of California

UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )              Case No.     1:20-cr-00175 DAD BAM
CHRISTINA MARIA NINO                                             )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                     United States District Courthouse
                                                                                 Place
                                                     2500 Tulare Street, Fresno CA 93721

      on              October 28, 2020 at 1:00 p.m. Courtroom 8, before Magistrate Judge Barbara A. McAuliffe
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                 Case
 AO 199B (Rev. 09/08-    1:20-cr-00175-DAD-BAM
                      EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                     (General)      55 Filed 10/08/20 Page 2 of 3
                                                                                                                Page                     2 of   3 Pages

 NINO, Christina Maria
 Doc. No. 2:20-CR-00175-DAD-BAM-6

                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.

                   SIGNED: ________________________________
                                     CUSTODIAN
      (7)       The defendant must:
                (a)   report on a regular basis to the following agency:
                       Pretrial Services and comply with their rules and regulations;
                (b)   report via telephone to the Pretrial Services Agency on the first working day following your release from custody;
                (c)   reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs.
                       without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
                       advance by PSO;
                (d)   report any contact with law enforcement to your PSO within 24 hours;
                (e)   not associate or have any contact with co-defendants unless in the presence of counsel or otherwise approved in
                       advance by the PSO;
                (f)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                       dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                       currently under your control;
                (g)   refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                       prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                       prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (h)   surrender your passport or file a declaration of lost passport to the Clerk, United States District Court, by October
                       14, 2020, and you must not apply for or obtain a passport or any other travel documents during the pendency of
                       this case;
      Case 1:20-cr-00175-DAD-BAM Document 55 Filed 10/08/20 Page 3 of 3




10/7/2020


                                United States Magistrate Judge, Sheila K. Oberto
